PER CURIAM.
This is an appeal by the plaintiffs from what has been, in fact, an adverse final judgment Upon the merits, and a cross appeal by the defendants upon the question of attorney’s fees and an evidentiary matter. We reverse only that part of the final judgment which concluded that an enforceable contract between the plaintiffs and the individual defendant, Virginia J. Kiehne, did not exist, and remand for the determination of damages against said defendant arising out of its breach.
We affirm the cross appeal but direct that on remand the trial court not consider as elements of damages those which were the subject of the evidentiary ruling— namely medical costs, mental anguish, pain and suffering, and personal injuries. Such damages are not the natural and proximate result of a breach of contract.
DOWNEY and GLICKSTEIN, JJ., concur.
ANSTEAD, J., dissents with opinion.